Citation Nr: 1234311	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to CLL.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service with the Navy from October 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran and his wife testified at an August 2011 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  The Veteran submitted additional evidence at the hearing and in September 2012, along with a waiver of initial RO consideration.  

In October 2011 the Board remanded the Veteran's claims for additional development.  

As noted in the October 2011 Board remand, when the Veteran filed his initial claim for service connection, he noted the occurrence of right leg blood clots as secondary to CLL.  He has submitted medical evidence relating to such.  This claim for service connection has not yet been considered by the RO, and is again REFERRED for initial adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for CLL and bilateral peripheral neuropathy of the lower extremities.

In its October 2011 remand the Board noted that a VA examination was to be conducted to determine the nature and etiology of the Veteran's CLL, and any neurologic disabilities secondary to CLL.  The Veteran claimed to have been exposed to herbicides while serving on an aircraft carrier off of the coast of Vietnam and from drinking water that was contaminated with herbicides.  It was concluded, for the purposes of that remand, that these claims did not establish presumptive exposure to herbicides, but that the Veteran also claimed to be exposed to jet fuels and napalm in performance of his duties as an Aviation Boatswain's Mate (Fuel).  The Board then requested a medical opinion regarding whether the Veteran's CLL is at least as likely as not related to his exposure to jet fuel and other chemicals associated with aircraft during service, but not to herbicides or Agent Orange.  

A VA examination was conducted in November 2011.  The examiner noted a review of the Veteran claim file.  Regarding the medical opinion requested by the Board, the examiner noted that "... in light of the situation, the question being asked is 'did the Veteran have an occupational exposure while in the military service?' While it is clear the Veteran had exposure to jet chemicals whilst working in Vietnam, it is unclear if he had Agent Orange exposure.  The BETTER questions is: 'is at least as likely as not that Mr [redacted] had Agent Orange exposure that would therefore be presumed to be the cause of his leukemia?'"  The examiner then noted that his exposure to Agent Orange is speculative.  In light of the plausible mechanisms and medical evidence showing that distillation systems may have had increased dioxin levels in potable water it is at least as likely as not that his leukemia and secondary neuropathy and skin condition are caused by Agent Orange exposure.  

The November 2011 examiner completely failed to answer the question the Board asked in its October 2011 remand and rejected the Board's finding that the Veteran was not exposed to herbicides or Agent Orange during service.  Thus, this examination is inadequate.  Why the RO did not schedule the Veteran for a new examination is a mystery given that the examiner completely disregarded the Board's directive.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a new VA examination must be provided to address the nature and etiology of the Veteran's claimed disabilities.  

Additionally, the Veteran submitted an August 2011 VA medical opinion from Doctor W.C.  This opinion noted that the Veteran was exposed to napalm and many other chemicals, but his greatest exposure risk was from drinking water contaminated with Agent Orange and that his CLL is a result of service.  There is no evidence of record to indicate that his ship's drinking water was contaminated with Agent Orange.  Given that this medical opinion is premised, in part, on the factual basis that the Veteran was exposed to Agent Orange during service, which is not factually accurate, it is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for an appropriate VA examination with a physician other than Dr. C.A., who conducted the November 2011 VA examination.   Any necessary testing should be conducted.  The examiner must be informed that in the performance of his duties the Veteran was exposed to jet fuels and other chemicals associated with aircraft during service; he was not exposed to Agent Orange or herbicides.  The examiner is to opine as to whether it is at least as likely as not that his current CLL is related to exposure to jet fuel and other chemicals associated with working with aircraft.  

The examiner must discuss those parts of the August 2011 VA medical opinion of record by Doctor W.C. addressing exposure to chemicals other than Agent Orange or herbicides.

If the examiner finds that his CLL is related to service, than an opinion as to whether it is at least as likely as not that any indentified neurological complaints, including peripheral neuropathy of either lower extremity, is caused or aggravated by his CLL must be provided.  

A full and complete rationale for all opinions expressed is required.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


